                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                         Plaintiff,                                       8:10CR260

        vs.
                                                                          ORDER
KENNETH BURT JONES,

                         Defendant.

       The defendant Kenneth Burt Jones appeared before the court on October 4, 2018 on a
Petition for Warrant for Offender Under Supervision [63]. The defendant was represented by
Assistant Federal Public Defender Michael F. Maloney and the United States was represented by
Assistant U.S. Attorney Martin J. Conboy, IV.
       A detention hearing was held.       The government’s motion for detention is denied.
Therefore, the defendant will be released on current conditions of supervision with additional
conditions of release.
       I find that the Petition alleges probable cause and that the defendant should be held to
answer for a final dispositional hearing before Senior Judge Bataillon.
       IT IS ORDERED:
       1.      A final dispositional hearing will be held before Senior Judge Bataillon in
Courtroom No. 3, Third Floor, Roman L. Hruska U.S. Courthouse, 111 South 18th Plaza, Omaha,
Nebraska, on November 20, 2018, at 2:00 p.m. The defendant must be present in person.
       2.      The defendant is to be released on current conditions of supervision. The defendant
shall immediately obtain a substance abuse evaluation and follow the recommendations thereof.
       DATED this 5th day of October, 2018.



                                                     BY THE COURT:
                                                     s/ Susan M. Bazis
                                                     United States Magistrate Judge
